DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 12/07/2018, and 5/11/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings

4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show steps and illustrations as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘means of’, ‘setup of’, in claims 1, 4, 5, and 9-11 .
Because this/these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No.: US 8,527,424 B2 to Yamashima et al (hereafter referenced as Yamashima)
Regarding claim 5, Yahmashima discloses “ A method for coupling a mobile radio terminal (coupling of mobile radio 14 to terminal [Col.14/lines 1-3]), in particular a cell phone, to a control module of a vehicle (the device as the target of the present invention can be adapted to a user terminal such as PDA, and mobile phone, in addition to the personal computer and car terminal [Col.14/lines 1-3]), “wherein the method on the mobile radio terminal has the following steps: security check on an application”(encryption security process between host device 20 and mobile device 22 [Fig.6a]) , “and only if the security check delivers a positive result(i.e. if security encryption key information is stored [Fig.6b/item s106]), transmitting a secret from the mobile radio terminal to the control module by means of the application or receiving a secret from the control module”(decode and output/transmit encrypted content [Fig.6b/item s109]).
Regarding claim 6 in view of claim 5, Yahmashima discloses “ wherein the security check includes a self-check by the application for change or manipulation.” (encryption security process between host device 20 and mobile device 22 [Fig.6a]).
Regarding claim 7 in view of claim 6, Yahmashima discloses “ wherein the security check includes a check on an execution environment for lack of security or change” (at step S103, the presence or absence of the storage of the encrypted content is checked [Col.12/lines 14-15]).
Regarding claim 8 in view of claim 7, Yahmashima discloses “wherein the security check results in a number of checksums being produced and these being transmitted to the control module” (at step S103, the presence or absence of the storage of the encrypted content is checked [Col.12/lines 14-15]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,527,424 B2 to Yamashima et al (hereafter referenced as Yamashima), in view of Pub.No.: US 2015/0024686 A1 to Hrabak.
Regarding claim 1, Yahmashima discloses “a method for coupling a mobile radio terminal”(coupling of mobile radio 14 to terminal [Col.14/lines 1-3]) , “in particular a cell phone, to a control module of a vehicle” (the device as the target of the present invention can be adapted to a user terminal such as PDA, and mobile phone, in addition to the personal computer and car terminal [Col.14/lines 1-3]) , “wherein the method on the control module (host device20 comprising a control unit 30 [Fig.1/item 20]) has the following steps: putting the control module into a coupling state (client devices 22 and 24 are connected to a host device 20 through a network 26 [Col.9/lines 38-40]), “and  sending, by means of the control module , a secret to the mobile radio terminal to set up a coupling”(Prepare content encryption key management and deliver/send [Fig.6a/item s2]).
Yahmashima does not explicitly disclose “the setup of a coupling being possible only if the control module is in the coupling state.”
However, Hrabak in an analogous art teaches “the setup of a coupling being possible only if the control module is in the coupling state” (receiving, from a mobile communications device, vehicle information and an identifier of the mobile communications device, identifying a vehicle from the vehicle information, and sending the vehicle information and the identifier of the mobile communications device to the vehicle in which the vehicle initiates a communication/coupling with the mobile communications device using the vehicle information and the identifier of the mobile communications device Hrabak [par.0005])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yahmashima’s content management programing of a device with Hrabak’s simple pairing of devices through a vehicle network access in order to provide additional security. One of ordinary skill would have been motivated to combine because Yahmashima teaches a process in which a mobile radio is paired to a terminal device, Hrabak discloses a coupling/pairing process of a vehicle device, and both are from the same field of endeavor. 
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the control module is put into the coupling state by connecting a programmer” (pairing process is performed between the mobile communications device and the network access device of the vehicle using information gained by the mobile communications device about the vehicle Hrabak [par.0015]), “in particular a diagnostic tester” (vehicle 106 has access to the telematics service provider computer 102, such as OnStar, via a cellular service provider, which may be one of networks 110 Hrabak [par.0018]); “wherein the programmer has preferably stored a temporary key and, after the connection”(encryption key 50 Yahmashima [Fig.2]) , transmits it to the control module, and the control module takes the temporary key as a basis for ascertaining the secret.” (At the reception side, based an encrypted secret key (private key), the received encryption key is decoded, and by the decoded session key, the received encrypted message is decoded Yahmashima [Col.11/lines 37-40]).
Regarding claim 3 in view of claim 2, the references combined disclose “wherein the control module is put into the coupling state as a result of reception of a temporary key from a server(input and store encrypted content and encryption key via host device Yahmashima [Fig.6a]) , “and the control module takes the temporary key as a basis for ascertaining the secret.” (decode and output encrypted content by encryption key to ascertain information Yahmashima [Fig.6b/item s109]).
Regarding claim 4 in view of claim 3, the references combined disclose “wherein after setup of the coupling the following steps are carried out: receiving, by means of the control module” (control unit 30 of host device Yahmashima [Fig.2]), “a first secret from the mobile radio terminal” (the encrypted session key is decoded based on its own secret key (private key) Yahmashima [Col.17/lines 1-5]) , “comparing the first secret with a second secret, and only if the first secret and the second secret are identical, maintaining the coupling between the control module and the mobile radio terminal ” (At the receiving side, the session key is decoded from the encrypted session key based on the secret key, and by the decoded session key, the encrypted message is decoded, thereby taking out the message Yahmashima [Col.17/lines 1-6]).
Regarding claim 9 in view of claim 8, Yahmashima discloses  “wherein the control module carries out a method comprising: putting the control module into a coupling state” (client devices 22 and 24 are connected to a host device 20 through a network 26 [Col.9/lines 38-40]), “and sending, by means of the control module, a secret to the mobile radio terminal to set up a coupling” (Prepare content encryption key management and deliver/send [Fig.6a/item s2]), “wherein the programmer has preferably stored a temporary key (encryption key 50 Yahmashima [Fig.2]) and, after the connection, transmits it to the control module, and the control module takes the temporary key as a basis for ascertaining the secret” (At the reception side, based an encrypted secret key (private key), the received encryption key is decoded, and by the decoded session key, the received encrypted message is decoded Yahmashima [Col.11/lines 37-40]), “wherein the control module is put into the coupling state as a result of reception of a temporary key from a server” (input and store encrypted content and encryption key via host device Yahmashima [Fig.6a]), “and the control module takes the temporary key as a basis for ascertaining the secret” (decode and output encrypted content by encryption key to ascertain information Yahmashima [Fig.6b/item s109]), “wherein after setup of the coupling the following steps are carried out receiving, by means of the control module” (control unit 30 of host device Yahmashima [Fig.2]), “a first secret from the mobile radio terminal(the encrypted session key is decoded based on its own secret key (private key) Yahmashima [Col.17/lines 1-5]), “comparing the first secret with a second secret, and only if the first secret and the second secret are identical, maintaining the coupling between the control module” (At the receiving side, the session key is decoded from the encrypted session key based on the secret key, and by the decoded session key, the encrypted message is decoded, thereby taking out the message Yahmashima [Col.17/lines 1-6]).


Yahmashima does not explicitly disclose “the setup of a coupling being possible only if the control module is in the coupling state, wherein the control module is put into the coupling state by connecting a programmer, in particular a diagnostic tester”
However, Hrabak in an analogous art teaches “the setup of a coupling being possible only if the control module is in the coupling state” (receiving, from a mobile communications device, vehicle information and an identifier of the mobile communications device, identifying a vehicle from the vehicle information, and sending the vehicle information and the identifier of the mobile communications device to the vehicle in which the vehicle initiates a communication/coupling with the mobile communications device using the vehicle information and the identifier of the mobile communications device Hrabak [par.0005]), “wherein the control module is put into the coupling state by connecting a programmer” (pairing process is performed between the mobile communications device and the network access device of the vehicle using information gained by the mobile communications device about the vehicle Hrabak [par.0015], “in particular a diagnostic tester” (vehicle 106 has access to the telematics service provider computer 102, such as OnStar, via a cellular service provider, which may be one of networks 110 Hrabak [par.0018]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yahmashima’s content management programing of a device with Hrabak’s simple pairing of devices through a vehicle network access in order to provide additional security. One of ordinary skill would have been motivated to combine because Yahmashima teaches a process in which a mobile radio is paired to a terminal device, Hrabak discloses a coupling/pairing process of a vehicle device, and both are from the same field of endeavor. 
Regarding claim 10, Yahmashima discloses “a method for monitoring a coupling between a mobile radio terminal” (coupling of mobile radio 14 to terminal [Col.14/lines 1-3]), “in particular a cell phone, and a control module of a vehicle” (the device as the target of the present invention can be adapted to a user terminal such as PDA, and mobile phone, in addition to the personal computer and car terminal [Col.14/lines 1-3]), “determining a disparity between the first parameter and the second parameter, comparing the disparity with a threshold value”(determine if number of dummy contents is greater than threshold value [Fig.24b/item s8]), “if the disparity is below the threshold value (threshold value is below threshold value [Fig.30/item s1]) , maintaining the coupling or using respective data packets”(maintain transmission source value[Fig.30/item s3]) , “and if the disparity is above the threshold value, terminating the coupling or rejecting respective data packets” (output rejected error message [Fig.24B/item s21]).
Yahmashima does not explicitly disclose “wherein the method comprises the following steps: measuring a first parameter by means of the mobile radio terminal” ,  measuring a second parameter by means of the vehicle (10), transmitting the first parameter and/or the second parameter between the mobile radio terminal (20) and the control module.”


However, Hrabak in an analogous art discloses “wherein the method comprises the following steps: measuring a first parameter by means of the mobile radio terminal”  (mobile communications device sends/receives vehicle information and an identifier of the mobile communications device, identifying a vehicle from the vehicle information Hrabak[par.0005]), “measuring a second parameter by means of the vehicle” (Hrabak[FIGS. 3A-3D] are flow diagrams describing processes for implementing secured wireless pairing and communications between a mobile communications device and a vehicle via parameters) , “transmitting the first parameter and/or the second parameter between the mobile radio terminal and the control module (transmission of parameters between mobile terminal 118 and control module 102 Hrabak [Fig.1]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yahmashima’s content management programing of a device with Hrabak’s simple pairing of devices through a vehicle network access in order to provide additional security. One of ordinary skill would have been motivated to combine because Yahmashima teaches a process in which a mobile radio is paired to a terminal device, Hrabak discloses a coupling/pairing process of a vehicle device, and both are from the same field of endeavor. 
Regarding claim 11 in view of claim 10, the references combined disclose “wherein the mobile radio terminal  and the control module of the vehicle have been coupled by means of a method wherein the method on the control module has the following steps putting the control module into a coupling state” (client devices 22 and 24 are connected to a host device 20 through a network 26 Yahmashima[Col.9/lines 38-40]), “and sending, by means of the control module” (Prepare content encryption key management and deliver/send Yahmashima [Fig.6a/item s2])., a secret to the mobile radio terminal to set up a coupling the setup of a coupling being possible only if the control module is in the coupling state wherein the control module is put into the coupling state by connecting a programmer” (pairing process is performed between the mobile communications device and the network access device of the vehicle using information gained by the mobile communications device about the vehicle Hrabak [par.0015], “in particular a diagnostic tester” (vehicle 106 has access to the telematics service provider computer 102, such as OnStar, via a cellular service provider, which may be one of networks 110 Hrabak [par.0018]); “wherein the programmer has preferably stored a temporary key and, after the connection” (encryption key 50 Yahmashima [Fig.2]), transmits it to the control module, and the control module takes the temporary key as a basis for ascertaining the secret” (At the reception side, based an encrypted secret key (private key), the received encryption key is decoded, and by the decoded session key, the received encrypted message is decoded Yahmashima [Col.11/lines 37-40]), “wherein the control module is put into the coupling state as a result of reception of a temporary key from a server” (input and store encrypted content and encryption key via host device Yahmashima [Fig.6a]), “and the control module takes the temporary key as a basis for ascertaining the secret.” (decode and output encrypted content by encryption key to ascertain information Yahmashima [Fig.6b/item s109]), “receiving, by means of the control module” (control unit 30 of host device Yahmashima [Fig.2]), “a first secret from the mobile radio terminal” (the encrypted session key is decoded based on its own secret key (private key) Yahmashima [Col.17/lines 1-5]), “comparing the first secret with a second secret, and only if the first secret and the second secret are identical, maintaining the coupling between the control module and the mobile radio terminal” (At the receiving side, the session key is decoded from the encrypted session key based on the secret key, and by the decoded session key, the encrypted message is decoded, thereby taking out the message Yahmashima [Col.17/lines 1-6]), “wherein the method on the mobile radio terminal has the following steps security check on an application” (encryption security process between host device 20 and mobile device 22 Yahmashima [Fig.6a]), “and only if the security check delivers a positive result” (i.e. if security encryption key information is stored Yahmashima [Fig.6b/item s106]), “transmitting a secret from the mobile radio terminal to the control module by means of the application or receiving a secret from the control module” (decode and output/transmit encrypted content Yahmashima [Fig.6b/item s109]), “wherein the security check includes a self-check by the application for change or manipulation” (encryption security process between host device 20 and mobile device 22 Yahmashima [Fig.6a]), “wherein the security check includes a check on an execution environment for lack of security or change” (at step S103, the presence or absence of the storage of the encrypted content is checked Yahmashima [Col.12/lines 14-15]), “wherein the security check results in a number of checksums being produced and these being transmitted to the control module” (at step S103, the presence or absence of the storage of the encrypted content is checked Yahmashima [Col.12/lines 14-15]), “and wherein the coupling takes place only if the disparity at the time of the coupling is below the threshold value” (determine if number of dummy contents is greater than threshold value Yahmashima [Fig.24b/item s8]),


8.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No.: US 8,527,424 B2 to Yamashima et al (hereafter referenced as Yamashima), in view of Pub.No.: US 2015/0024686 A1 to Hrabak, in further view of 
Regarding claim 12 in view of claim 11, neither Yamashima nor Hrabak explicitly disclose “wherein the first parameter and the second parameter are respective timestamps, in particular from satellite navigation” 
However, Dupray in an analogous art discloses “wherein the first parameter and the second parameter are respective timestamps” MBS-mobile base station 148 comprises request input timestamp Dupray[par.0443]) , in particular from satellite navigation” (location estimates for the mobile location base station may be obtained from: GPS satellite data Dupray[par.0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yahmashima’s content management programing of a device and Hrabak’s simple pairing of devices through a vehicle network access with Dupray’s Mobile base station comprising a respective timestamp via GPS which utilizes a high bit rate of speed in order to provide additional security. One of ordinary skill would have been motivated to combine because Yahmashima teaches a process in which a mobile radio is paired to a terminal device, Hrabak discloses a coupling/pairing process of a vehicle device, Dupray discloses a connection process utilizing a timestamp via GPS and a high bitrate of speed, and all are from the same field of endeavor.
Regarding claim 13 in view of claim 12, the references combined disclose   “wherein respective data packets are also rejected if a fluctuation in the disparity between the timestamps is above a threshold value” (determine if number of dummy contents is greater than threshold value Yahmashima [Fig.24b/item s8]).
 Regarding claim 14 in view of claim 13, the references combined disclose  “wherein the first parameter and the second parameter are a respective position, in particular from satellite navigation” (location estimates for the mobile location base station parameters may be obtained from: GPS satellite data Dupray[par.0060]).
Regarding claim 15 in view of claim 14, the references combined disclose     “wherein the first parameter and the second parameter are a respective acceleration and/or speed and/or direction of travel”(MBS-mobile base station 148 is moving at typical rates of speed and acceleration, and without abrupt changes direction Dupray [par.0454]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433            

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433